DETAILED ACTION
	The amendment filed on 6-8-2020 is acknowledged. Claims 1, 39 and 48 have been amended. Claims 44-47 have been canceled. Claims 44-49 have been added. Claims 1, 10, 12, 25, 31, 33, 35, 39 and 48-49 are pending. Claims 31, 33 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1, 10, 12, 25, 39 and 44-49 are currently under examination.

Claim Rejections Withdrawn
The rejection of claims 1, 10, 12, 25 and 44-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of the amendment thereto and the cancellation of claims 44-47.
The rejection of claims 1, 10, 12, 25 and 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment thereto and the cancellation of claims 44-47.
The rejection of claim 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…comprises L460D” is withdrawn. Cancellation of said claim has rendered the rejection moot.



Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 39 and 48-49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
Applicant argues:
1.  The specification discloses that the YLN polypeptide (SEQ ID NO:8) protects mice from lesion formation.
2.  The instant claims are drawn to methods of reducing the formation or number of cardiac microlesions utilizing the YLN polypeptide.
3.  Antibodies produced against the fusion protein can protect against microlesion formation.
4.  The claims have been amended to recite specific modes of administration.
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Points 1-4, the rejected claims are not drawn to methods of reducing the number of cardiac microlesions but are drawn to methods of preventing adverse cardiac events (claim 39) or reducing all types cardiac damage (claims 48-49).

As outlined previously, In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of 
The rejected claims are drawn to methods of preventing cardiac events (claim 1, 10, 12, 25, 39, 44-47 and 49) or cardiac damage (claim 48-49) due to Streptococcus pneumonia infection utilizing an effective amount of a composition comprising fusion protein comprising the sequence of SEQ ID NO:8. 
The specification discloses a single fusion polypeptide (designated as “YLN”) as having the ability to reduce the formation of cardiac microlesions due to an unnamed pneumococcal bacteria (see Example 5). However, the specification is silent with regard to the efficacy of any fusion protein in preventing any cardiac events or reducing cardiac damage (other than the formation of cardiac microlesions) due to Streptococcus pneumonia infection. The specification is equally silent with regard to what routes of administration and/or dosages are required for preventing a given cardiac event or reducing a given type of cardiac damage (other than the formation of cardiac microlesions) due to Streptococcus pneumonia infection.
To be a therapeutic composition, the composition must beneficial response, demonstrable by in a reasonable model system. The specification, as filed, does not set forth that the claimed use of the claimed polypeptide in any model system. Applicant refers to methods of preventing cardiac events and reducing cardiac damage (other than the formation of cardiac microlesions) due to Streptococcus pneumonia infection utilizing an effective amount of a composition comprising the YLN fusion protein in a prophetic sense but fails to demonstrate the efficacy of any fusion protein comprising the claimed components in any animal system. While the skill in the art of immunology is high, to date, prediction of a given therapeutic effect for any given composition in any given animal is quite unpredictable. Given the lack of success in the art, the lack of working examples and the unpredictability of the directed therapeutic, the specification, as filed, does not provide enablement for methods of preventing cardiac events or reducing cardiac damage (other than the formation of cardiac microlesions) due to Streptococcus pneumonia infection utilizing an effective amount of a composition comprising the YLN fusion protein. Hence, the specification is not enabling for the claimed method.

The rejection of claims 39 and 48-49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant argues:
1.   The instant claims are drawn to methods of reducing the formation or number of cardiac microlesions utilizing the YLN polypeptide (i.e. the polypeptide of SEQ ID NO:8).
Applicant’s arguments have been fully considered and deemed non-persuasive.

With regard to Point 1, the rejected claims are not drawn to methods of reducing the number of cardiac microlesions but are drawn to methods of preventing adverse cardiac events (claim 39) or reducing all types cardiac damage (claims 48-49).


The rejected claims are drawn to methods of preventing cardiac events (claim 1, 10, 12, 25, 39, 44-47 and 49) or cardiac damage (claim 48-49) due to Streptococcus pneumonia infection utilizing an effective amount of a composition comprising fusion protein comprising the sequence of SEQ ID NO:8. 
The specification discloses a single fusion polypeptide (designated as “YLN”) as having the ability to reduce the formation of cardiac microlesions due to an unnamed pneumococcal bacteria (see Example 5). However, the specification is silent with regard to the efficacy of any fusion protein in preventing any cardiac events or reducing cardiac damage (other than the formation of cardiac microlesions) due to Streptococcus pneumonia infection. The specification is equally silent with regard to what routes of administration and/or dosages are required for preventing a given cardiac event or reducing a given type of cardiac damage (other than the formation of cardiac microlesions) due to Streptococcus pneumonia infection. Consequently, none of the recited compositions meet the written description provision of 35 USC 112, first paragraph. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the claimed genus, Applicant must adequately describe the cardiac events cardiac events that can be prevented by the recited polypeptide and the types of cardiac damage (other than the formation of cardiac microlesions) that can be reduced by the recited polypeptide.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. While the skill in the art of immunology is high, to date, prediction of a specific immune response for any given composition in any given animal is quite unpredictable. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of cardiac events that can be prevented by the recited polypeptide or the types of cardiac damage (other than the formation of cardiac microlesions) that can be reduced by the recited polypeptide is deemed to be lacking.

New Grounds of Rejection
35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 12, 25, 39 and 44-49 are rejected under 35 U.S.C. 103 as being unpatentable over Gonczol et al. (U.S. Patent Application Publication US 2001/0029251) and El Tuomanen et al. (WO 2012/134975).

Gonczol et al. disclose a method of preventing adverse cardiac events in a patient comprising administering an effective amount of a composition, wherein the composition comprises an immunogenic polypeptide from a bacteria (see paragraph [0036] and paragraph [0049]). Gonczol et al. further disclose that the patient has been identified as being at risk for developing cardiac microlesions (see paragraph [0036]) and that said methods encompass the treatment and prophylaxis (e.g. delaying the onset or development of atherosclerosis or atherosclerotic lesions characteristic of restenosis or associated with other arterial injury)[see paragraphs [0072]-[0074]) wherein CMI (cell mediated immunity) and humoral immunity to C. pneumonia infection is induced. Finally, Gonczol et al. disclose that: said compositions can be administered multiple times; that said compositions can be administered by oral nasal or subcutaneous routes (see paragraph [0083]) with dosages ranging from 10 to about 80 micrograms of protein (see paragraph [0081]). 
Gonczol et al. differs from the instant invention in that they don’t explicitly disclose the use of a fusion protein comprising SEQ ID NO:8. 
Tuomanen et al. teaches a method of preventing and/or treating pneumococcal infections in a patient comprising administering an effective amount of a composition to a patient (see abstract) wherein the composition comprises an immunogenic polypeptide with the amino acid sequence of SEQ ID NO:8 (see SEQ ID NO:9  and claim 17 of reference).
It would have been obvious to one of ordinary skill in the art to have performed the methods of preventing adverse cardiac events in a patient as taught by Gonczol, using the immunogenic compositions directed against a Streptococcus pneumoniae infection taught Tuomanen et al.
One would have had a reasonable expectation of success since Gonczol et al. teaches the use of anti-microbial compositions/peptides directed against C. pneumoniae (abstract) to prevent adverse cardiac events related to a pneumonia infection (para [0036] and [0072]-[0074]) and one of ordinary skill in the art would have readily appreciated use of other antimicrobial compositions/peptides directed against other pneumoniae species which are known to cause pneumonia, including Streptococcus pneumoniae, in order to prevent adverse cardiac events related to a pneumonia infection.

Conclusion

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/
Primary Examiner, Art Unit 1645
April 15, 2021